DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attempt to Call Applicant’s Attorney
The examiner attempted to contact Applicant’s attorney, Mr. Andrew D. Lee, by telephone on March 23, 2021.  The examiner used the look-up feature on the voice mail to find the extension for Applicant’s attorney.  However, when the voice mail system connected the examiner’s call to the extension for Applicant’s attorney, there was a recorded message that that extension had been “disabled.”  The call was to clarify the lack of antecedent basis for “the collision judgement unit” as used in claims 8, 16, and 18.

Comment on Claim Line Numbering
Please note that any mention of claim line numbering in this office action refers to the line numbering as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Objection to the Specification
The text of 37 CFR 1.52(b)(6) is as follows:
“(6) Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.”  (Bold added).
The specification is hereby objected to under 37 CFR 1.52(b)(6) in that the paragraphs are not “individually and consecutively numbered,” in that some paragraphs have been skipped in numbering.
The paragraph on lines 12-15 of page 2 of the specification has not been numbered.

The paragraph on lines 9-17 of page 3 of the specification has not been numbered.
The paragraph on lines 32-36 of page 4 of the specification has not been numbered.
The paragraph on lines 6-16 of page 6 of the specification has not been numbered.
The paragraph on lines 1-13 of page 7 of the specification has not been numbered.
The paragraph on lines 13-15 of page 21 of the specification has not been numbered.
This objection may be overcome by either: (1) renumbering the paragraphs of the specification to comply with 37 CFR 1.52(b)(6); or, (2) cancelling all paragraph numbering in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “acquiring unit” in claims 1, 8, 16, and 18; “predicting unit” in claims 1, 2, 6, 7, 8, 9, 12, 13, 14, 15, 16, 17, and 18; “extracting unit” in claims 1, 2, 3, and 9; “filter processing unit” in claims 1, 8, 16, and 18; “initial setting unit” in claim 1; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Each of the claim limitations “acquiring unit”; “predicting unit”; “extracting unit”; “filter processing unit”; “initial setting unit”; “initial predicting unit”; “evaluation value calculation unit”; “selection unit”; and, “collision judgement unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout claims 1-18 each and every use of the word, “unit” is indefinite and unclear in context as to whether the word, “unit” names hardware or software.  It is noted in the original set of claims and in the specification, the various units claimed in the present claims 1-18 are associated with labels taken from the algorithm flowchart in Figure 4, such as S10, S20, S30, and so forth.  It is presumed that these labels refer to parts of a computer algorithm.
Assuming that the uses of the word, “unit” in each of claims 1-18 names parts of a computer algorithm, each of claims 1-18 is indefinite and unclear overall as to how a 
On line 1 of dependent claim 2, “The object detection apparatus” lacks antecedent basis in that there is no earlier recitation of “an object detection apparatus” in claim 2 or in claim 1.  It is noted that “An object detection device” on line 1 of claim 1 cannot be the antecedent.
On line 1 of dependent claim 6, “The object detection apparatus” lacks antecedent basis in that there is no earlier recitation of “an object detection apparatus” in claim 6 or in claim 1.  It is noted that “An object detection device” on line 1 of claim 1 cannot be the antecedent.
On line 1 of dependent claim 7, “The object detection apparatus” lacks antecedent basis in that there is no earlier recitation of “an object detection apparatus” in claim 7 or in claim 6 or in claim 1.  It is noted that “An object detection device” on line 1 of claim 1 cannot be the antecedent.
On line 1 of dependent claim 8, “The object detection apparatus” lacks antecedent basis in that there is no earlier recitation of “an object detection apparatus” in claim 8 or in claim 1.  It is noted that “An object detection device” on line 1 of claim 1 cannot be the antecedent.
On line 1 of dependent claim 14, “The object detection apparatus” lacks antecedent basis in that there is no earlier recitation of “an object detection apparatus” in claim 14 or in claim 1.  It is noted that “An object detection device” on line 1 of claim 1 cannot be the antecedent.

On line 1 of dependent claim 16, “The object detection apparatus” lacks antecedent basis in that there is no earlier recitation of “an object detection apparatus” in claim 16 or in claim 15 or in claim 14 or in claim 1.  It is noted that “An object detection device” on line 1 of claim 1 cannot be the antecedent.
On line 1 of dependent claim 17, “The object detection apparatus” lacks antecedent basis in that there is no earlier recitation of “an object detection apparatus” in claim 17 or in claim 1.  It is noted that “An object detection device” on line 1 of claim 1 cannot be the antecedent.
On line 1 of dependent claim 18, “The object detection apparatus” lacks antecedent basis in that there is no earlier recitation of “an object detection apparatus” in claim 18 or in claim 1.  It is noted that “An object detection device” on line 1 of claim 1 cannot be the antecedent.
On line 7 of dependent claim 8, “the collision judgement unit” lacks antecedent basis in that there is no earlier recitation of “a collision judgement unit” in either claim 8 or claim 1.
On line 10 of dependent claim 8, “the collision judgement unit” lacks antecedent basis in that there is no earlier recitation of “a collision judgement unit” in either claim 8 or claim 1.

On line 9 of dependent claim 16, “the collision judgement unit” lacks antecedent basis in that there is no earlier recitation of “a collision judgement unit” in either claim 16 or claim 15 or claim 14 or claim 1.
On line 6 of dependent claim 18, “the collision judgement unit” lacks antecedent basis in that there is no earlier recitation of “a collision judgement unit” in either claim 18 or claim 1.
On line 9 of dependent claim 18, “the collision judgement unit” lacks antecedent basis in that there is no earlier recitation of “a collision judgement unit” in either claim 18 or claim 1.
On lines 1-2 of dependent claim 3, the text, “An object detection apparatus according to claim 1” is indefinite and unclear in context in that: (1) there is no “object detection apparatus” recited in claim 1; and, (2) this text in claim 3 is unclear, due to the use of the article “An,” if claim 3 was intended to refer back to the “object detection device” on line 1 of claim 1, or if claim 3 is intended to recite “An object detection apparatus” other than the device in claim 1.
On line 1 of dependent claim 9, the text, “An object detection apparatus according to claim 2” is indefinite and unclear in context in that this text in claim 9 is unclear, due to the use of the article “An,” if claim 9 was intended to refer back to the “The object detection apparatus” on line 1 of claim 2, or if claim 9 is intended to recite “An object detection apparatus” other than the device in claim 2.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of the claim limitations “acquiring unit”; “predicting unit”; “extracting unit”; “filter processing unit”; “initial setting unit”; “initial predicting unit”; “evaluation value calculation unit”; “selection unit”; and, “collision judgement unit”  in claims 1-18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 

Rejection under 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to “products that do not have a physical or tangible form,” namely, an algorithm.
It is presumed for purposes of this rejection that the claim limitations “acquiring unit”; “predicting unit”; “extracting unit”; “filter processing unit”; “initial setting unit”; “initial predicting unit”; “evaluation value calculation unit”; “selection unit”; and, “collision 
In MPEP 2106.03, subsection I, it is stated, “Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
• Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).”  (Bold added).
In interpreting each of the claim limitations “acquiring unit”; “predicting unit”; “extracting unit”; “filter processing unit”; “initial setting unit”; “initial predicting unit”; “evaluation value calculation unit”; “selection unit”; and, “collision judgement unit” in claims 1-18 as being solely portions of the algorithm in the flowchart of Figure 4, each of claims 1-18 in its entirety is directed to “products that do not have a physical or tangible form.”  Thus, each of claims 1-18 is directed to claiming subject matter that does not fall within one of the statutory categories of invention of 35 USC 101.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of Wang (‘281), Farmer et al (‘151), Russell et al (‘094), Takashima et al (‘677), and Ishihara et al (‘127) is of general interest for relating to predictive radar anti-collision radar systems.
Kato et al (‘569) is of general interest for disclosing a vehicle anti-collision system that uses time-series data and relative velocity data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648